Name: Commission Regulation (EC) No 1004/2004 of 18 May 2004 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 20.5.2004 EN Official Journal of the European Union L 183/22 COMMISSION REGULATION (EC) No 1004/2004 of 18 May 2004 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Regulation (EEC) No 2913/92 (2), and in particular Article 173(1) thereof, Whereas: (1) Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation. (2) The result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173(2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: Article 1 The unit values provided for in Article 173(1) of Regulation (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 21 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17). (2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p, 1). ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code EUR LTL SEK CYP LVL GBP CZK MTL DKK PLN EEK SIT HUF SKK 1.10 New potatoes 0701 90 50 49,70 29,13 1 587,72 369,80 777,61 12 745,21 171,61 32,41 21,15 236,92 11 868,03 1 997,64 455,44 33,49 1.30 Onions (other than seed) 0703 10 19 35,83 21,00 1 144,54 266,58 560,56 9 187,63 123,71 23,37 15,25 170,79 8 555,30 1 440,03 328,31 24,14 1.40 Garlic 0703 20 00 131,69 77,20 4 207,20 979,90 2 060,55 33 772,70 454,74 85,89 56,05 627,81 31 448,31 5 293,40 1 206,84 88,75 1.50 Leeks ex 0703 90 00 50,52 29,61 1 613,96 375,91 790,47 12 955,85 174,45 32,95 21,50 240,84 12 064,18 2 030,65 462,97 34,05 1.60 Cauliflowers 0704 10 00       1.80 White cabbages and red cabbages 0704 90 10 59,17 34,69 1 890,32 440,28 925,82 15 174,30 204,32 38,59 25,18 282,08 14 129,94 2 378,36 542,24 39,88 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. italica Plenck) ex 0704 90 90 61,43 36,01 1 962,50 457,09 961,17 15 753,72 212,12 40,06 26,14 292,85 14 669,48 2 469,18 562,94 41,40 1.100 Chinese cabbage ex 0704 90 90 75,36 44,18 2 407,53 560,74 1 179,13 19 326,07 260,22 49,15 32,07 359,26 17 995,97 3 029,10 690,60 50,79 1.110 Cabbage lettuce (head lettuce) 0705 11 00       1.130 Carrots ex 0706 10 00 33,81 19,82 1 080,08 251,56 528,99 8 670,22 116,74 22,05 14,39 161,17 8 073,49 1 358,94 309,82 22,78 1.140 Radishes ex 0706 90 90 44,01 25,80 1 405,99 327,47 688,61 11 286,36 151,97 28,70 18,73 209,80 10 509,59 1 768,98 403,31 29,66 1.160 Peas (Pisum sativum) 0708 10 00 438,55 257,08 14 010,49 3 263,19 6 861,88 112 467,20 1 514,33 286,02 186,65 2 090,68 104 726,72 17 627,68 4 018,91 295,54 1.170 Beans: 1.170.1  Beans (Vigna spp., Phaseolus spp.) ex 0708 20 00 119,25 69,91 3 809,80 887,34 1 865,91 30 582,61 411,78 77,78 50,75 568,51 28 477,78 4 793,40 1 092,84 80,37 1.170.2  Beans (Phaseolus spp., vulgaris var. Compressus Savi) ex 0708 20 00 240,35 140,89 7 678,46 1 788,40 3 760,66 61 637,76 829,93 156,76 102,29 1 145,80 57 395,58 9 660,87 2 202,57 161,97 1.180 Broad beans ex 0708 90 00       1.190 Globe artichokes 0709 10 00       1.200 Asparagus: 1.200.1  green ex 0709 20 00 363,83 213,28 11 623,28 2 707,19 5 692,71 93 304,25 1 256,31 237,29 154,85 1 734,45 86 882,65 14 624,15 3 334,14 245,19 1.200.2  other ex 0709 20 00 330,76 193,89 10 566,93 2 461,15 5 175,34 84 824,56 1 142,13 215,72 140,77 1 576,82 78 986,56 13 295,08 3 031,13 222,90 1.210 Aubergines (eggplants) 0709 30 00 104,96 61,53 3 353,04 780,96 1 642,21 26 916,04 362,41 68,45 44,67 500,35 25 063,56 4 218,72 961,82 70,73 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 101,77 59,66 3 251,25 757,25 1 592,35 26 098,92 351,41 66,37 43,31 485,16 24 302,68 4 090,65 932,62 68,58 1.230 Chantarelles 0709 59 10 994,91 583,22 31 784,39 7 402,93 15 566,96 255 144,67 3 435,42 648,88 423,43 4 742,93 237 584,51 39 990,41 9 117,36 670,47 1.240 Sweet peppers 0709 60 10 203,04 119,02 6 486,66 1 510,81 3 176,95 52 070,71 701,11 132,43 86,42 967,95 48 486,98 8 161,37 1 860,70 136,83 1.250 Fennel 0709 90 50       1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 111,23 65,20 3 553,45 827,64 1 740,36 28 524,81 384,08 72,54 47,34 530,25 26 561,60 4 470,87 1 019,31 74,96 2.10 Chestnuts (Castanea spp.) fresh ex 0802 40 00       2.30 Pineapples, fresh ex 0804 30 00 98,90 57,98 3 159,65 735,92 1 547,50 25 363,67 341,51 64,50 42,09 471,49 23 618,04 3 975,41 906,35 66,65 2.40 Avocados, fresh ex 0804 40 00 133,44 78,22 4 263,04 992,91 2 087,90 34 220,94 460,77 87,03 56,79 636,14 31 865,71 5 363,66 1 222,85 89,93 2.50 Guavas and mangoes, fresh ex 0804 50       2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 10 48,60 28,49 1 552,62 361,62 760,42 12 463,47 167,82 31,70 20,68 231,69 11 605,68 1 953,48 445,37 32,75 2.60.2  Navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins 0805 10 30 36,77 21,55 1 174,68 273,60 575,32 9 429,62 126,97 23,98 15,65 175,29 8 780,63 1 477,96 336,96 24,78 2.60.3  Others 0805 10 50 48,60 28,49 1 552,62 361,62 760,42 12 463,47 167,82 31,70 20,68 231,69 11 605,68 1 953,48 445,37 32,75 2.70 Mandarins (including tangerines and satsumas), fresh; clementines, wilkings and similar citrus hybrids, fresh: 2.70.1  Clementines ex 0805 20 86,45 50,68 2 761,82 643,26 1 352,65 22 170,10 298,51 56,38 36,79 412,12 20 644,26 3 474,86 792,23 58,26 2.70.2  Monreales and satsumas ex 0805 20 75,02 43,98 2 396,70 558,22 1 173,82 19 239,14 259,05 48,93 31,93 357,64 17 915,01 3 015,47 687,49 50,56 2.70.3  Mandarines and wilkings ex 0805 20 50 71,22 41,75 2 275,27 529,93 1 114,35 18 264,37 245,92 46,45 30,31 339,52 17 007,34 2 862,69 652,66 48,00 2.70.4  Tangerines and others ex 0805 20 70 ex 0805 20 90 34,35 20,13 1 097,29 255,57 537,57 8 808,34 118,60 22,40 14,62 163,74 8 202,11 1 380,59 314,76 23,15 2.85 Limes (Citrus aurantifolia, Citrus latifolia), fresh 0805 50 90 109,86 64,40 3 509,70 817,45 1 718,94 28 173,65 379,35 71,65 46,76 523,73 26 234,62 4 415,83 1 006,76 74,03 2.90 Grapefruit, fresh: 2.90.1  white ex 0805 40 00 58,01 34,01 1 853,23 431,64 907,65 14 876,51 200,31 37,83 24,69 276,54 13 852,64 2 331,69 531,60 39,09 2.90.2  pink ex 0805 40 00 58,94 34,55 1 882,97 438,56 922,22 15 115,24 203,52 38,44 25,08 280,98 14 074,94 2 369,11 540,13 39,72 2.100 Table grapes 0806 10 10 165,36 96,93 5 282,67 1 230,39 2 587,28 42 405,85 570,80 107,85 70,38 788,29 39 487,30 6 646,53 1 515,33 111,43 2.110 Water melons 0807 11 00 50,05 29,34 1 598,95 372,41 783,11 12 835,32 172,82 32,64 21,30 238,60 11 951,94 2 011,76 458,66 33,73 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (including verde liso), rochet, tendral, futuro ex 0807 19 00 49,91 29,26 1 594,56 371,39 780,96 12 800,09 172,35 32,55 21,24 237,94 11 919,13 2 006,24 457,40 33,64 2.120.2  Other ex 0807 19 00 89,70 52,58 2 865,60 667,43 1 403,48 23 003,21 309,73 58,50 38,18 427,61 21 420,03 3 605,44 822,00 60,45 2.140 Pears 2.140.1  Pears  nashi (Pyrus pyrifolia), Pears  Ya (Pyrus bretscheideri) ex 0808 20 50 54,31 31,84 1 735,11 404,13 849,80 13 928,34 187,54 35,42 23,12 258,92 12 969,73 2 183,07 497,72 36,60 2.140.2  Other ex 0808 20 50 79,81 46,78 2 549,61 593,83 1 248,71 20 466,61 275,57 52,05 33,97 380,46 19 058,01 3 207,86 731,36 53,78 2.150 Apricots 0809 10 00 608,11 356,47 19 427,29 4 524,82 9 514,85 155 949,81 2 099,80 396,61 258,81 2 898,98 145 216,67 24 442,98 5 572,72 409,81 2.160 Cherries 0809 20 95 0809 20 05 338,62 2 519,74 3 097,80 228,13 228,13 228,13 2.170 Peaches 0809 30 90 172,94 101,38 5 524,83 1 286,79 2 705,88 44 349,77 597,15 112,79 73,60 824,43 41 297,43 6 951,21 1 584,80 116,54 2.180 Nectarines ex 0809 30 10 209,78 122,97 6 701,93 1 560,95 3 282,39 53 798,82 724,38 136,82 89,28 1 000,08 50 096,16 8 432,22 1 922,45 141,37 2.190 Plums 0809 40 05 129,50 75,91 4 137,02 963,56 2 026,18 33 209,35 447,15 84,46 55,11 617,34 30 923,74 5 205,11 1 186,71 87,27 2.200 Strawberries 0810 10 00 890,35 521,92 28 444,01 6 624,92 13 930,95 228 330,26 3 074,38 580,69 378,93 4 244,48 212 615,58 35 787,62 8 159,17 600,01 2.205 Raspberries 0810 20 10 304,95 178,76 9 742,24 2 269,07 4 771,43 78 204,43 1 052,99 198,89 129,79 1 453,76 72 822,06 12 257,47 2 794,56 205,51 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 1 605,61 941,21 51 294,42 11 947,34 25 122,34 411 758,68 5 544,17 1 047,18 683,35 7 654,26 383 419,67 64 537,49 14 713,81 1 082,02 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 50 00 124,51 72,99 3 977,84 926,48 1 948,22 31 931,54 429,95 81,21 52,99 593,58 29 733,87 5 004,83 1 141,04 83,91 2.230 Pomegranates ex 0810 90 95 241,37 141,49 7 711,05 1 795,99 3 776,62 61 899,34 833,45 157,42 102,73 1 150,66 57 639,16 9 701,87 2 211,91 162,66 2.240 Khakis (including sharon fruit) ex 0810 90 95 246,31 144,38 7 868,74 1 832,74 3 853,85 63 165,22 850,50 160,64 104,83 1 174,19 58 817,92 9 900,28 2 257,15 165,99 2.250 Lychees ex 0810 90      